Citation Nr: 0026929	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  95-20 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for arthritis of the 
hands.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1959 to November 
1983.  

In a March 1984 rating decision, the Wilmington, Delaware 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), denied the veteran's claim for service connection for a 
pinched nerve of the low back.  The veteran was notified of 
that action by letter that same month; however, he failed to 
perfect an appeal therefrom, and that action became final.  
In September 1994, the veteran requested that the claim for 
service connection for a low back disability be reopened, and 
he submitted additional evidence in support thereof.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the St. 
Petersburg, Florida RO, which in part denied entitlement to 
service connection for a bilateral leg disability and 
arthritis of the hands, and determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disability.  

In September 1997, the Board remanded the case to the RO in 
order to afford the veteran a personal hearing.  In May 1999, 
the veteran appeared and testified at a Travel Board hearing 
which was conducted by C. W. Symanski, who is the veterans 
law judge responsible for making a determination in this 
case.  At that hearing, the veteran clarified that he was 
actually claiming a bilateral knee disability rather than a 
bilateral leg disability.  Thus, the issue was 
recharacterized as a claim for service connection for a 
bilateral knee disability.  

In August 1999 this matter again came before the Board and 
was remanded to the RO for further evidentiary development.  

FINDINGS OF FACT

1.  On VA orthopedic examination in 1995 the diagnosis was 
post-traumatic osteoarthritis of the knees.

2.  Service medical records show that the veteran was 
involved in an automobile accident, after which he complained 
of movement impairment of the left knee and later complained 
of painful range of motion in both knees.  

3.  The veteran testified that he injured his knees during an 
automobile accident in service and claimed he has had knee 
pain since that time.

4.  On VA examination of the hands in 1995 the diagnosis was 
"possible early arthritis" and x-rays showed degenerative 
changes of minimal to moderate degree involving the head of 
the first metacarpal in each hand.

5.  Service medical records show that the veteran was treated 
on several occasions for various injuries and complaints 
related to his fingers and hands.  

6.  The veteran testified that he has had pain and swelling 
in his hands since service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral knee disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000).  

2.  The claim of entitlement to service connection for 
arthritis of the hands is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

As to the first requirement of Caluza for a well-grounded 
claim of service connection, the record reflects that on VA 
orthopedic examination in 1995, the diagnosis was post-
traumatic osteoarthritis of the knees.  On VA examination of 
the hands in February 1995, the diagnosis was "possible 
early arthritis", and x-rays showed degenerative changes of 
minimal to moderate degree involving the head of the first 
metacarpal on either side.  Accordingly, the Board finds that 
he has submitted evidence showing that he has current 
disabilities of the knees and hands; thus, he has satisfied 
the first requirement of Caluza.  

As to the second and third requirements of Caluza, the Board 
notes that the veteran was treated on several occasions in 
service for various injuries and complaints related to his 
fingers and hands.  Also, during service he was involved in 
an automobile accident, after which he complained of movement 
impairment of the knees and painful range of motion of the 
knees.  Although his retirement examination was negative for 
any findings or complaints of a bilateral knee disability or 
of arthritis of the hands, he subsequently reported on VA 
examination in 1995 that he had hand and knee soreness for 
more than 10 years.  The veteran also testified that he 
reportedly injured his knees during the car accident in 
service, and had problems with his knees since that time.  He 
testified that during service he was a maintenance main, 
repair parts clerk, and repairmen and he had to lift heavy 
objects for assembly or he would drop something on his hands, 
and also testified that he had pain and swelling in his hands 
since service.  

As noted above, the second and third requirements of Caluza 
may be satisfied 38 C.F.R. § 3.303(b) by evidence that a 
condition was "noted" during service, evidence showing 
postservice continuity of symptomatology; and evidence 
(medical or lay) of a nexus between the present disability 
and the postservice symptomatology.  Symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology.  Savage, supra.  Additionally, pursuant to 
King, in determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King, supra.  Accordingly, the Board finds that 
based on the service medical records, the VA examination in 
1995, and the veteran's contentions and testimony, there is 
sufficient evidence of record to satisfy the second and third 
requirements of Caluza, for purposes of finding the veteran's 
claims well grounded. 


ORDER

The claims of entitlement to service connection for a 
bilateral knee disability and for arthritis of the hands are 
well grounded.  To this extent only, the appeals are granted.


REMAND

Service connection for a bilateral knee disability 
and for arthritis of the hands

Because the claims of entitlement to service connection for a 
bilateral knee disability and for arthritis of the hands are 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The duty to assist the 
veteran includes the obligation to obtain ongoing treatment 
records while a claim is pending.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Thus, any additional relevant medical 
records should be secured on remand.  

As indicated above, the veteran's claims for service 
connection for a bilateral knee disability and for arthritis 
of the hands were found to be well grounded based on the 
objective medical evidence of record coupled with veteran's 
contentions.  Although this evidence was accepted for the 
purpose of finding the veteran's claims well grounded, the 
Board finds that further development of the evidence, to 
include a VA examination and opinion by an appropriate 
specialist, is necessary.  

Whether new and material evidence has been submitted 
to reopen a claim of service connection for a low back 
disability

In the August 1999 Remand, the Board noted that in the March 
1995 rating decision the RO stated that "[t]o justify a 
reopening of a claim on the basis of new and material 
evidence, there must be reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  The Board also 
noted in the 1999 Remand that although the RO in the 
statement of the case issued in June 1995 furnished the 
applicable regulation, 38 C.F.R. § 3.156, it did not rely on 
the regulation to explain its decision.  A review of the 
December 1999 supplemental statement of the case shows that 
the RO has yet to reconsider the veteran's claim in light of 
the definition of "new and material" found in 38 C.F.R. 
§ 3.156.  Accordingly, another remand is warranted.  

The RO's attention is directed to Hodge v. West, 155 F. 3d. 
1356 (Fed. Cir. 1998), which provided for a reopening 
standard which calls for judgments as to whether the new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  Fossie v. West, 12 
Vet. App. 1 (1998).  Accordingly, the RO must reconsider the 
veteran's claim in light of the definition of "new and 
material" found in 38 C.F.R. § 3.156 only.  The Board also 
notes that subsequent to Hodge, the U.S. Court of Appeals for 
Veterans Claims (Court) issued two additional decisions 
bearing on the issue of reopening claims for veterans' 
benefits:  Elkins v. West, 12 Vet. App. 209 (1999) (en banc) 
and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  In 
these cases, the Court stated that there is now a three step 
test to apply when a veteran seeks to reopen a final decision 
based on new and material evidence.  Elkins at 218-219; 
Winters at 206.  Under Elkins, VA must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the VA may then proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.  The Board 
therefore finds that this matter should be remanded for the 
RO to consider whether new and material evidence has been 
submitted to reopen the claim, taking into consideration 
Hodge, Elkins, and Winters.  

The Board regrets the necessity to once again remand this 
issue to the RO.  However, there has been a failure to comply 
with the terms of the Board's August 1999 remand order, thus 
rendering the record incomplete and impeding the Board's 
review.  This deficiency must be addressed prior to the Board 
rendering a decision.  In light of the Court's directive to 
the Board regarding remands, the Board is compelled to remand 
this case for the RO to fully comply with the Board's remand.  
Stegall v. West, 11Vet. App. 268 (1998).  In Stegall the 
Court held that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders and that a remand by the Board imposes upon the RO a 
concomitant duty to ensure compliance with all of the terms 
of the remand.  The Court noted that where the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to insure compliance.  Accordingly, this matter is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his bilateral knee condition or his 
arthritis of the hands since February 
1995.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and probable etiology of his 
bilateral knee disability and his 
bilateral hand disability.  The claims 
folder, including any additional 
treatment records associated with the 
file, must be available for review by the 
examiner prior to evaluating the veteran.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's bilateral knee 
disability and/or his bilateral hand 
disability are related to the hand 
injuries and/or the hand and knee 
complaints noted in service.  The 
examiner should explain the rationale for 
any opinions expressed.

3.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the claim for 
entitlement to service connection for a 
low back disability, and may not rely on 
the definition of "material" 
established in Colvin; instead, only the 
definition of "new and material" found 
in 38 C.F.R. 

§ 3.156 may be used.  If the RO finds 
that new and material evidence has been 
submitted to reopen the claim, the RO 
must then determine whether the claim is 
well grounded and, if so, ensure that 
VA's duty to assist has been fulfilled.  

4.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period of time 
for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals


 



